DETAILED ACTION
This is a response to applicant’s submissions filed on 9/23/2021.  Claims 1-5 and 11-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 9/23/2021 has been received and considered.

Drawings
The drawings were received on 9/23/2021.  These drawings are acceptable.

Specification
The amendments to the specification filed on 9/23/2021 have been received and entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in the specification, para. 169, element “Moreover, in the present embodiment a hemispherical protrusion 74b is formed on the end face of the inner gear 74 in the +X direction side, where the protrusion 74b contacts the stepped surface 46a of the second housing 40 (FIG. 5 and 6). The form of contact between the protrusion 74b” has been changed to --Moreover, in the present embodiment a hemispherical protrusion 742 is formed on the end face of the inner gear 74 in the +X direction side, where the protrusion 742 contacts the stepped surface 46a of the second housing 40 (FIG. 5 and 6). The form of contact between the protrusion 742--;
in claims 3 and 4, lines 1-2, element “further comprising a plurality of contact raised portions” has been changed to --wherein the contact raised portion is one of a plurality of contact raised portions--;
in claim 14, line 1, element “A planetary gear device” has been changed to --The planetary gear device--;
in claim 14, line 9, element “a planetary gear device” has been changed to --the planetary gear device--;
in claim 16, line 3, element “the stadium cross section” has been changed to        --the arched plate-shaped body--.

Allowable Subject Matter
Claims 1-5 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious the end face of the inner gear comprises a contact raised portion disposed on the end face and that has an arched plate-shaped body that protrudes beyond the end face, the arched plate-shaped body having a curved contacting surface at a distal end of the contact raised portion that makes contact with the contact surface portion to limit the movement of the inner gear in the axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619